DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Wherein the at least one elevator safety gear and the at least one mobile safety node are mounted to the counterweight – claim 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-12, and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Sonnenmoser et al., US PGPub 2017/0320703.


    PNG
    media_image1.png
    604
    458
    media_image1.png
    Greyscale

Regarding claim 1, Sonnenmoser et al. discloses an elevator system (1) comprising: a hoistway (6) extending between a plurality of landings (at 61, 62, 63); an elevator car (7) configured for moving in two opposite directions (up and down in fig 1) along the hoistway (6); and an elevator safety system (see fig 1) comprising: at least one safety gear (75) configured for moving along the hoistway (6) and, upon activation, braking movement (see [0037]) of the elevator car (7); at least one mobile safety node (44-46) configured for moving along the hoistway (6) with the at least one safety gear (75) and for controlling the at least one safety gear (75); at least one stationary safety node (41-43, 47-48); and
a communication bus (3) connecting the safety nodes (41-48) with each other and allowing the safety nodes (41-48) to communicate with each other.
Regarding claim 2, Sonnenmoser et al. discloses the elevator system (1) according to claim 1, wherein the at least one elevator safety gear (75) and the at least one mobile safety node (44-46) are mounted to the elevator car (7).
Regarding claim 4, Sonnenmoser et al. discloses the elevator system (1) according to claim 1, further comprising a position sensor (see [0006] and [0053]) connected to the communication bus (3) and configured for detecting the position of the elevator car (7) within the hoistway (6).
Regarding claim 5, Sonnenmoser et al. discloses the elevator system (1) according to claim 1, further comprising a speed and/or acceleration sensor (88, see [0006] and [0053]) connected to the communication bus (3) and configured for detecting the speed and/or the acceleration of the elevator car (7).
Regarding claim 7, Sonnenmoser et al. discloses the elevator system (1) according to claim 1, further comprising a safety controller (2), wherein the at least one stationary safety node (41-43, 47-48) is connected with the safety controller (2), or integrated into the safety controller (2), allowing the safety controller (2) to communicate via the communication bus (3), wherein the at least one stationary safety node (as described above) and the safety controller (2) in particular are associated with, or included in, an emergency and inspection control unit (controller in maintenance mode (see [0052]) or second inspection specific controller (see [0054]).
Regarding claim 8, Sonnenmoser et al. discloses the elevator system (1) according to claim 7, wherein the safety controller (2) is configured for controlling an elevator drive (see [0046]) and/or an elevator brake (see [0018]) provided at the elevator drive (as described above), wherein the safety controller (2) in particular is configured for controlling the elevator drive (as described above) and/or the elevator brake (as described above) provided at the elevator drive (as described above) via the stationary safety node (41-43) assigned to the safety controller (2).
Regarding claim 9, Sonnenmoser et al. discloses the elevator system (1) according to claim 7, further comprising a stationary safety node (49a,b) located at a lower end (see fig 1) of the hoistway (7) and being connected to the communication bus (3) in order to allow sending control commands to the safety controller (2).
Regarding claim 10, Sonnenmoser et al. discloses the elevator system (1) according to claim 7, wherein the safety controller (2) is switchable between a plurality of operating modes (see [0052]).
Regarding claim 11, Sonnenmoser et al. discloses the elevator system (1) according to claim 10, wherein the plurality of operating modes (as described above) comprise at least one operating mode (normal mode) at least one predefined lower positional limit (final limit position); and wherein the safety controller (2) is configured for activating a safety gear (75) when the absolute position of the elevator car (7) falls below the predefined lower positional limit (as described above).
Regarding claim 12, Sonnenmoser et al. discloses the elevator system (1) according to claim 11, wherein the plurality of operating modes (as described above) comprise at least one below the car inspection mode setting only a lower positional limit (final limit position) 
Regarding claim 14, Sonnenmoser et al. discloses the elevator system (1) according to claim 11, wherein the safety controller (2) is configured for determining the speed (via 88) of the elevator car (7) and activating a safety gear (75) when the speed of the elevator car (7) exceeds a predetermined speed limit, and wherein the predetermined speed limit is set (see [0050]) as a function of the currently selected operating mode (see [0052]) and/or as a function of the position of the elevator car (7) within the hoistway (6).
Regarding claim 15, Sonnenmoser et al. discloses a method of operating an elevator system (1) according to claim 1, wherein the method includes the at least one mobile safety node (44-46) and the at least one stationary safety node (41-43, 47-48) communicating with each other via the communication bus (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnenmoser et al. in view of WO2017001531 (attached machine translation used for interpretation).
Regarding claim 3, Sonnenmoser et al. discloses the elevator system (1) according to claim 1 but does not disclose the counterweight with attached safety gear.  WO2017001531 teaches a similar elevator safety system including a counterweight (3) moving concurrently and in opposite direction with respect to the elevator car (2); wherein the at least one elevator safety gear and the at least one mobile safety node are mounted to the counterweight (3) (see page 17, lines 1-3 of machine translation).  It would have been obvious to position the safety gear on the counterweight as described by WO2017001531 in the system disclosed by Sonnenmoser et al. in order to increase space above and below the elevator and facilitate maintenance in the pit and machine room.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnenmoser et al. in view of Thumm et al., US PGPub 2009/0277724.
Regarding claim 6, Sonnenmoser et al. discloses the elevator system (1) according to claim 1 but does not specify that the communication bus is a serial bus.  

    PNG
    media_image2.png
    535
    386
    media_image2.png
    Greyscale

Thumm et al. teaches a similar elevator control system wherein the communication bus is a serial bus (see [0018]).  It would have been obvious to provide the serial bus described by Thumm et al. to the system disclosed by Sonnenmoser et al. in order to simplify the system and improved signal integrity and transmission speeds.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over He, CN106698138.
Regarding claim 13, Sonnenmoser et al. discloses the elevator system according to claim 1 but does not specify a learning mode used during setup.  He teaches a similar elevator system comprising a a learning mode (learning and memory process) configured for setting the upper positional limit and/or the lower positional limit during a learning run in which the elevator car moves along the hoistway.  It would have been obvious to employ the learning process described by He to the system disclosed by Sonnenmoser et al. in order to facilitate installation of the elevator system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654